Exhibit 10.4

 

May 8, 2006

 

Isaac Perlmutter

Marvel Entertainment, Inc.

417 Fifth Avenue

New York, NY 10016

 

Re: Third Amendment to Employment Agreement

 

Dear Ike:

 

Reference is made to the Employment Agreement between Marvel Entertainment, Inc.
(“Marvel”) and you (the “Executive”) dated as of November 30, 2001, as amended
as of May 1, 2004 and October 15, 2004 (the “Employment Agreement”). All terms
defined in the Employment Agreement shall have the same meaning herein as set
forth therein.

 

Marvel and the Executive hereby agree that the Employment Agreement is amended
in the following respect:

 

 

1.

Section 3.1 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:

3.1 Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay the Executive during the Term a base
salary, payable bi-weekly in arrears, at the annual rate, retroactive to January
1, 2006, of Seven Hundred Thousand Dollars ($700,000), less such deductions or
amounts to be withheld as required by applicable law and regulations and
deductions authorized by the Executive in writing. The Executive's base salary
shall be reviewed no less frequently than annually by the Board of Directors in
accordance with the policies and procedures that apply to other senior
executives of the Company in order to determine whether any change to the
Executive’s base salary is warranted; provided, however, that under no
circumstances will the Executive’s base salary be less than the amount stated
above in this section. The Executive's base salary as in effect from time to
time is referred to in this Agreement as the "Base Salary".

Except as otherwise expressly hereinabove provided, the terms and conditions of
the Employment Agreement shall remain in full force and effect.

 



 


--------------------------------------------------------------------------------

 

 

If the foregoing accurately reflects your understanding of our agreement, please
indicate by signing in the appropriate place below.

 

Very truly yours,

 

MARVEL ENTERTAINMENT, INC.

 

By: /s/ John Turitzin      

Name:     John Turitzin

Title:

Executive Vice President, Chief Administrative Officer and General

 

Counsel

 

 

Accepted and Agreed

 

/s/ Isaac Perlmutter  

Isaac Perlmutter

 

 

2



 

 

 